Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, drawn to a timepiece striking mechanism with a hammer that is moved in a substantially rotary movement on which claims 6-8, and 13 are readable, with claims 1, 2-5, 9-12, and 17-20 being examined with the elected species, in the reply filed on 11/09/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites the limitation “and to have same carry out” in line 3 and it is unclear if the “same” refers back to the timepiece striking mechanism or the activation mobile.  For purposes of examination, it will be interpreted that “same” refers to the activation mobile.  
Regarding Claim 19, it recites the limitation “supporting same” in line 3 and it is unclear as to “same” refers to and what limitation “supporting same” imparts upon the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeller (US 20120195174 A1).
Regarding Claim 1, Goeller discloses timepiece striking mechanism, comprising a fixed structure (plate or bridge, par. 0022) supporting at least one gong or radiant element [2] and a mobile hammer [4] relative to said fixed structure under the action of an activation mobile component (toothed wheel, par. 0023), comprised by said mechanism, and which is arranged to control the pallet of said hammer and the release thereof for the percussion of at least one said gong or radiant element (par. 0023, toothed wheel actuates lever 12 and in turn drives drive spring 6), characterized in that said striking mechanism comprises, for the suspension of the hammer, at least one flexible guide [damper counterspring 5 and drive spring 6], which is arranged between the fixed structure and the hammer to allow movements of the hammer (fig. 1), and which forms the sole permanent mechanical link between said fixed structure and said hammer (par. 0022).
Regarding Claim 2, Goeller further discloses that said striking mechanism is arranged to drive said activation mobile component, for the execution of a striking mechanism (par. 0023), and to have same carry out a winding cycle during which it supplies energy to said at least one flexible guide (par. 0023), which stores a constant quantity of energy, while driving said hammer before releasing said hammer for the execution of the striking mechanism by percussion of at least one said gong or radiant element by said hammer during the letting down with a constant quantity of energy corresponding to the energy stored in said flexible guide (the elastic strips of 5 and 6 hold the same amount of energy each striking and winding cycle).
Regarding Claim 3, Goeller further discloses that at least one flexible guide [5 and 6] is planar (fig. 1), and is arranged between said fixed structure and said hammer to allow movements of said hammer solely in a single plane (damper spring 5 and drive spring 6 act on hammer and keep movement in same plane).
Regarding Claim 9, Goeller further discloses that said hammer comprises a first winding tooth (lever 12 has tooth and is part of hammer, par. 0023) arranged to cooperate with an activation tooth comprised by said activation mobile component (toothed wheel, par. 0023) during the winding phase for pivoting said hammer, and in that said hammer comprises, at a distance from said first winding tooth, a striker arranged to strike a said gong or radiant element (head of hammer 4, fig. 1), and in that said striking mechanism comprises a said flexible guide in the vicinity of said first winding tooth and in the vicinity of said striker (damper counterspring 5 in vicinity of striker, drive spring 6 in vicinity of winding tooth).
Regarding Claim 10, Goeller further discloses that said hammer comprises a first winding tooth (lever 12 has tooth and is part of hammer, par. 0023) arranged to cooperate with an activation tooth comprised by said activation mobile component (toothed wheel, par. 0023) during the winding phase for pivoting said hammer, and in that said flexible guide comprises at least a first elastic strip in the vicinity of said first winding tooth (par. 0022, damper counterspring 5 and drive spring 6 each take the form of an elastic strip, drive spring 6 in the vicinity of first winding tooth, fig. 1), and in that said hammer comprises, at a distance from said first winding tooth, a striker arranged to strike a said gong or radiant element (head of hammer 4, fig.1) , and in that said flexible guide comprises at least a second elastic strip in the vicinity of said striker (damper counterspring 5 in vicinity of striker, fig. 1).
Regarding Claim 13, Goeller further discloses that said hammer is moved by a substantially rotary movement or a combination of rotary movements (par. 0022).
Regarding Claim 17, Goeller further discloses that said striking mechanism comprises, for the suspension of said hammer, a plurality of planar flexible guides, separate and at a distance from one another (damper counterspring 5 and drive spring 6).
Regarding Claim 19, as the specification of the present applications recites that “the combined system formed of a hammer and a flexible guide forms a resonator” (page 4, lines 3-4), and as Goeller provides a combined system formed of a hammer [4]  and a flexible guide [5, 6].

Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marechal et al. (US 20110158058 A1, hereinafter “Marechal”).
Regarding Claim 1, Marechal discloses timepiece striking mechanism, comprising a fixed structure [13] and supporting at least one gong or radiant element [11] and a mobile hammer [2] relative to said fixed structure under the action of an activation mobile component [11], comprised by said mechanism, and which is arranged to control the pallet of said hammer and the release thereof for the percussion of at least one said gong or radiant element (par. 0024), characterised in that said striking mechanism comprises, for the suspension of the hammer, at least one flexible guide [3, 5], which is arranged between the fixed structure and the hammer to allow movements of the hammer (par. 0023, fig. 1), and which forms the sole permanent mechanical link between said fixed structure and said hammer (fig. 1).
Regarding Claim 6, Marechal further discloses at least one said flexible guide [5] which is arranged to guide said hammer in the winding and letting down travels thereof in a plane, and to accelerate said hammer at the end of letting down travel (par. 0025, catapult effect with stop member 10).
Regarding Claim 7, Marechal further discloses that the at least one said flexible guide comprises at least one first elastic strip [5a] arranged to guide said hammer in the winding and letting down travels thereof in a plan, and at least one second elastic strip [3] (par. 0024) arranged to accelerate the hammer at the end of letting down travel (par. 0025, catapult effect with stop member 10).
Regarding Claim 8, Marechal further discloses at least one of said flexible guides comprises a reinforced strip (par. 0024) which is arranged to cooperate, particularly in the median part thereof, by abutting, during the letting down travel and before the percussion of said hammer against a said gong or radiant element (par. 0025, fig. 2), with a fixed banking [10] rigidly connected to said fixed structure, so as to accelerate said hammer immediately before the impact thereof on said gong or radiant element (par. 0025, catapult effect with stop member 10). 
Regarding Claim 13, Marechal further discloses that said hammer is moved by a substantially rotary movement or a combination of rotary movements (shown figs 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goeller as applied to claim 1 above, and further in view of Karapatis et al. (US 20120147715 A1, hereinafter “Karapatis”).
Regarding Claim 12, Goeller does not disclose a hammer and that comprises at least one hammer magnet or a ferromagnetic hammer element, arranged to cooperate with a ferromagnetic element of a mobile component or a magnet of a mobile component, for the driving and release of said hammer by said activation mobile component.
Karapatis discloses a striking mechanism with a hammer and that comprises at least one hammer magnet or a ferromagnetic hammer element [13] (par. 0044), arranged to cooperate with a ferromagnetic element of a mobile component or a magnet of a mobile component [4], for the driving and release of said hammer by said activation mobile component (par. 0044).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention following the disclosure of Karapatis that the activation mobile of Goeller may be modified by the mechanism of Karapatis to control the driving and release of said hammer via magnetic repulsion and avoid the associated energy losses related to the physical interaction between the activation mobile and the hammer as well as obtaining self-regulation of the rotational velocity of the striking mechanism (par. 0016).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goeller as applied to claim 1 above, and further in view of Raggi et al. (US 20140104994 A1, hereinafter “Raggi”).
Regarding Claim 18, Goeller does not disclose that its hammer comprises at least one hammer magnet or a ferromagnetic hammer element, arranged to cooperate with a ferromagnetic element of a mobile component or a magnet of a mobile component, for the driving and release of said hammer by said activation mobile component.
Raggi discloses a striking mechanism which comprises a plurality of said hammers [2a, 2b] and a plurality of said gongs or radiant elements [1a, 1b] to serve different sound functions such as a minute and hour hammer and gong combination (par. 0005).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the striking mechanism of Goeller so as to have two hammers and two gongs as shown by Raggi (fig. 1) in order to also produce sounds for indicating hours and minutes independently.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goeller as applied to claim 1 above, and further in view of Chatelain et al. (US 20120201105 A1, hereinafter “Chatelain”).
Regarding Claim 20, Goeller discloses a watch (par. 0002) and a timepiece movement (par. 0003) implementing the striking mechanism of claim 1 including the striking work wheel (toothed wheel par. 0023) arranged to drive the striking mechanism.  Goeller does not explicitly disclose energy storage and/or generation means.  
Chatelain discloses that a conventional striking work mechanism consists of a barrel (energy storage means) engaged with a gearwheel attached to a striking work wheel designed to drive the striking work hammer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for a barrel to be used as energy storage means as stated by Chatelain for driving the striking mechanism as it is conventional in the art and the predictable next element in addition to what is explicitly disclosed by Goeller for the normal functioning of the striking mechanism. 
Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claim 4, prior art, taken alone or in combination, does not disclose a timepiece striking mechanism in which a flexible guide comprises a plurality of elastic strips which extend in said plane or in a plurality of planes parallel with said plane, 
and which are, either parallel with one another, or indeed crossed in projection on said plane at the level of a virtual pivoting axis. While parallel or crossed elastic strips are known art for virtual pivots within oscillating mechanisms for watch movements, no prior art provides a motivation to implement such limitations within a timepiece striking mechanism obvious to a person of ordinary skill in the art.  
	Regarding Claim 5, prior art, taken alone or in combination, does not disclose a timepiece striking mechanism in which a flexible guide comprises at least one bistable or multistable elastic strip.  While bistable or multistable elastic strips are known art for virtual pivots within oscillating mechanisms for watch movements, no prior art provides a motivation to implement such limitations within a timepiece striking mechanism obvious to a person of ordinary skill in the art.  
	Regarding Claim 11, prior art, taken alone or in combination, does not disclose the timepiece striking mechanism of claim 1, or a rationale to modify Goeller or Marechal used to reject claim 1 above, with a second anti-unhooking tooth arranged to be inserted, at the end of winding and at least the start of letting down, between two further said activation teeth, so as to prevent any uncontrolled unwinding of said striking mechanism barrel and/or energy storage and distribution means.  Goeller discloses a first winding tooth (lever 12 has tooth and is part of hammer, par. 0023) arranged to cooperate with an activation tooth comprised by said activation mobile component (toothed wheel, par. 0023) during the winding phase for pivoting said hammer and does disclose a hook [28] intended to lock the hammer and prevent it from unwinding (par. 0025), however this hook is not comprised in the hammer but in an arm of a bolt [8a] and it interacts with a notch instead of being inserted between to activation teeth.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Legeret et al. (US 20160299472 A1) discloses a timepiece striking mechanism, including a drive mechanism for driving and controlling the striking mechanism to operate at least one rigid hammer, movable between a first winding position and a second striking position, the hammer being arranged to strike a gong in the second striking position, this hammer including at least one magnetized portion arranged to cooperate with at least one actuator arranged to be driven in motion by the drive mechanism, the actuator including an alternating series of first areas and second areas with different magnetic field characteristics from each other, to whose influence the magnetized portion is successively subjected on order to trigger, as the case may be, the winding of the hammer or the striking of the hammer on the gong
Karapatis et al. (US 20120155227 A1) discloses a striking mechanism including a first magnetic element in the form of a moving micro-magnet, which is arranged on a striking portion of the hammer, and a second magnetic element in the form of a fixed micro-magnet, which is arranged in one part of the gong of an opposite polarity to the first magnetic element and activating the vibration of the gong via magnetic repulsion force.  
Muench (CH 706468 A2) discloses a striking mechanism in rest mode, the hammer is in a position for which its portion intended to strike the stamp is removed from the stamp, and that the spring of drive of the hammer is held in the armed position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844      


/EDWIN A. LEON/Primary Examiner, Art Unit 2833